   Case 3:20-cv-00362-JAG Document 9 Filed 10/06/20 Page 1 of 2 PageID# 46



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRIGINIA
                                  RICHMOND DIVISION


 KRISTIN HRUBY
                                                     Case No.: 3:20-cv-00362-JAG
                Plaintiff,
                                                     Judge John A. Gibney, Jr.
        v.

 CAPITAL ONE, N.A.,

                Defendant.

                                 NOTICE OF SETTLEMENT

       NOTICE IS HEREBY GIVEN that Plaintiff Kristin Hruby and Defendant Capital One,

N.A. have settled all claims between them in this matter. The parties are in the process of

completing the final settlement documents and expect to file a Stipulation of Dismissal within the

next sixty (60) days. Plaintiff requests that the Court vacate all pending deadlines and hearings in

this matter. Plaintiff also requests that the Court retain jurisdiction for any matters related to

completing and/or enforcing the settlement.

                                              Respectfully submitted,

                                                             /s/
                                              Susan M. Rotkis, Virginia Bar No. 40693
                                              Price Law Group, APC
                                              382 S. Covent Ave.
                                              Tucson, AZ 85701
                                              T: (520) 622-2481
                                              F: (520) 844-6706
                                              susan@pricelawgroup.com
                                              Attorneys for Plaintiff
                                              Kristin Hruby




                                                 1
   Case 3:20-cv-00362-JAG Document 9 Filed 10/06/20 Page 2 of 2 PageID# 47




                                 CERTIFICATE OF SERVICE

        I hereby certify that on October 6, 2020, I electronically filed the foregoing with the Clerk

of the Court using the ECF system, which will send notice of such filing to all attorneys of record

in this matter.


        John D. Sadler, Esq. (VA Bar No. 80026)
        BALLARD SPAHR LLP
        1909 K Street, 12th Floor
        Washington, DC 20006-1157
        Telephone: (202) 661-7659
        Facsimile: (202) 661-2299
        sadlerj@ballardspahr.com

        Counsel for Defendant
        Capital One Bank (USA), N.A.


                                                             /s/
                                              Susan M. Rotkis, Virginia Bar No. 40693
                                              Price Law Group, APC
                                              382 S. Covent Ave.
                                              Tucson, AZ 85701
                                              T: (520) 622-2481
                                              F: (520) 844-6706
                                              susan@pricelawgroup.com
                                              Attorneys for Plaintiff




                                                -2-
